PER CURIAM.
In these two consolidated appeals, the parties seek review of a final judgment of dissolution of marriage and a subsequent order on attorney’s fees. We affirm without discussion as to all issues raised by the parties (whether by appeal or cross-appeal) except one. Although the trial court was asked to determine what items of furniture were inherited by the husband from his parents and to award those items to the husband as non-marital property, it *1080failed to do so. At oral argument, the wife’s counsel conceded that the husband is entitled to all furniture inherited from his parents, as non-marital property. Accordingly, to the extent that the final judgment fails to address such furniture, it is reversed. On remand, the trial court shall determine what items of furniture were inherited by the husband from his parents, and enter an amended final judgment awarding those items to the husband, as non-marital property. Given the extraordinary obligations to pay attorney’s fees already incurred by the parties, this court hopes that the issue can be resolved amicably. However, in the event that it cannot, the trial court is authorized to conduct such further hearings, and to take such additional evidence, as it may deem necessary. In all other respects, the final judgment and subsequent order on attorney’s fees are affirmed.
AFFIRMED IN PART; REVERSED IN PART; and REMANDED, with directions.
KAHN, WEBSTER and VAN NORTWICK, JJ., concur.